Exhibit 10.1

NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT

This Non-Competition, Non-Solicitation and Confidentiality Agreement (this
“Agreement”) is made and entered into by and between RSP Permian, Inc. (the
“Company”), Concho Resources Inc. and its affiliates (“Concho”) and Steven Gray
(“Executive”) entered into as of July 18, 2018, (the “Effective Date”).
Capitalized terms not defined in this Agreement have the meanings given to them
in the Merger Agreement.

WHEREAS, reference is made to that certain Agreement and Plan of Merger dated as
of March 27, 2018 (the “Merger Agreement”) among Concho Resources Inc., a
Delaware corporation, Green Merger Sub Inc., a Delaware corporation and a
wholly-owned subsidiary of Concho, and the Company; and

WHEREAS, this Agreement is contingent upon the merger of Concho Resources Inc.
and Company; and

WHEREAS, Executive will become a member of the Board of Directors of Concho
Resources Inc.; and

WHEREAS, reference is made to the Company’s Executive Change in Control and
Severance Benefit Plan and the award agreements evidencing grants of restricted
stock under the Company’s 2014 Long Term Incentive Plan (collectively, such plan
and agreements are referred to in this Agreement as the “Change of Control
Agreements”), which Change of Control Agreements shall provide benefits to
Executive upon and following the Closing (as defined in the Merger Agreement) of
the Merger.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
obligations contained in this Agreement and in the Change of Control Agreements,
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company and Executive agree as follows:

1.    Non-Disclosure; Non-Competition.

(a)    In consideration, and as a condition, of: (i) Executive’s continued
employment in which the Company will provide Confidential Information to
Executive; and (ii) Executive’s receipt and retention of the payments and
benefits set forth in the Change of Control Agreements, Executive voluntarily
agrees to the terms set forth in this Agreement.

(b)    Executive agrees and acknowledges that the covenants set forth in this
Agreement are reasonable in all respects and not oppressive, are necessary to
protect the Confidential Information, goodwill and legitimate business
interests, and will not cause Executive undue hardship. Executive further
acknowledges and agrees that this Agreement, and his commitment to the covenants
in this Agreement, further aligns his interests with the interests of the
Company and Concho upon, and after, the Effective Date.

(c)    Executive expressly promises and agrees that, between the Closing Date
and the date that is 12 months after the Closing Date (such period, the
“Non-Compete Period”), Executive shall not, without the prior written approval
of Concho’s Chairman and Chief Executive Officer or Concho’s President and Chief
Financial Officer (or of Concho’s successors, as applicable), directly or
indirectly:

(i)    obtain any Oil and Gas Interests in the Market Area; or

(ii)    participate in the ownership, management, operation or control of, or
serve as an officer, employee, partner or director of, or contractor or
consultant to, or have any financial interest in any person or entity that is
primarily engaged in the Upstream Oil and Gas Business, or aid or assist any
such person or entity in the conduct of the Upstream Oil and Gas Business; or

(iii)    within the Market Area, call upon any prospective acquisition candidate
(on Executive’s own behalf or on behalf of any person or entity that is
primarily engaged in the Upstream Oil and Gas Business or any other acquisition)
that was, to Executive’s knowledge, either called upon by Company or Concho or
for which Company or Concho made an acquisition analysis, for the purpose of
acquiring such entity.



--------------------------------------------------------------------------------

(iv)     As stated in Section 13 of this Agreement, Executive will disclose on
Schedule A his (a) rights or interest, directly or indirectly, in lands,
minerals or other oil, gas or mineral properties and (b) interest in, position
in, or financial relationship with, any supplier, customer or competitor of
Concho (except for an investment in publicly traded securities). Concho
acknowledges that the rights, interests, positions and financial relationships
identified in Schedule A as of the Effective Date of this Agreement shall not be
a violation of this Agreement, provided Executive complies with Executive’s
other obligations under this Agreement, including but not limited to the
obligations set forth in Section 1 and Section 4 of this Agreement, and operates
the business or maintains the interest in the same manner that Executive has
operated the business or maintained the interest during the 12 months preceding
the Closing Date. Executive’s continued operation of the business or interest
identified in Schedule A shall not include the acquisition of any additional
Upstream Oil and Gas Interest.

(d)    It shall not be a violation of this Agreement for Executive to own an
aggregate of not more than 2.0% of the outstanding stock of any class of any
corporation that has or obtains Oil and Gas Interests in the Market Area if such
stock is listed on a national securities exchange or regularly traded in the
over-the-counter market by a member of a national securities exchange; provided
that Executive does not have the power, directly or indirectly, to control or
direct the management or affairs of any such corporation and is not involved in
the management of such corporation.

(e)    For purposes of this Agreement, a person or entity shall be deemed to be
primarily engaged in the Upstream Oil and Gas Business if, at any time during
the Non-Compete Period, (i) 50 percent or more of its capital is invested in
assets used in the Upstream Oil and Gas Business or (ii) such person or entity
derives 50 percent or more of its revenue from upstream oil and gas assets or
activities.

(f)    Executive shall not, at any time or in any manner, directly or
indirectly, disclose any Confidential Information to any person who is not a
director, officer, or executive employee of Concho, or otherwise use or disclose
Confidential Information.

2.    Definitions.

(a)    “Confidential Information” shall mean all confidential or proprietary
information belonging to Company or Concho and shall expressly include
confidential or proprietary information of Company which will become Concho’s
Confidential Information after the Closing Date, including all trade secrets and
non-public information, financial information or data, personnel information,
information about customers or vendors, proprietary rights, formulas, technical
data, business information, designs, ideas, concepts, improvements, product
developments, discoveries and inventions, whether patentable or not, of the
Company or Concho or their successors. Confidential Information includes
information that gives the Company, Concho or their successors an advantage over
competitors and is not generally known by competitors or readily ascertainable
by independent investigation. Confidential Information shall not include
information that becomes generally available to the public through no act or
omission of Executive or anyone acting in concert with Executive.

(b)    “Market Area” shall mean the geographic area comprised of any county or
county contiguous thereto in which Executive provided services on behalf of
Company or in which there was business conducted by Company or Concho about
which Executive had access to Confidential Information, during the 12 months
preceding the Effective Date.

(c)    “Oil and Gas Interest” shall mean any oil, gas or mineral interest,
whether leasehold, fee or other interest, including but not limited to a royalty
or overriding royalty interest.

(d)    “Upstream Oil and Gas Business” shall mean, directly or indirectly,
owning, acquiring, exploring for, producing or operating any oil and gas or
associated mineral properties, or interests, including working interests,
mineral interests, royalty interests, overriding royalty interests, production
payments, net profits or similar interests, in oil, gas and associated minerals,
in each case to the extent located in the Market Area.

 

2



--------------------------------------------------------------------------------

3.    Permitted Disclosures.

(a)    Notwithstanding the foregoing, nothing in this Agreement (or in any other
Agreement between Executive and the Company or Concho) shall prevent Executive
from lawfully (i) initiating communications directly with, cooperating with,
providing information to, causing information to be provided to, or otherwise
assisting in an investigation by any governmental or regulatory agency, entity,
or official(s) (collectively, “Governmental Authorities”) regarding a possible
violation of any law; (ii) responding to any inquiry or legal process directed
to Executive individually from any such Governmental Authorities;
(iii) testifying, participating or otherwise assisting in an action or
proceeding by any such Governmental Authorities relating to a possible violation
of law; or (iv) making any other disclosures that are protected under the
whistleblower provisions of any applicable law.

(b)    Pursuant to the federal Defend Trade Secrets Act of 2016, Executive shall
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that: (i) is made (A) in confidence to
a federal, state, or local government official, either directly or indirectly,
or to an attorney; and (B) solely for the purpose of reporting or investigating
a suspected violation of law; or (ii) is made to Executive’s attorney in
relation to a lawsuit for retaliation against Executive for reporting a
suspected violation of law; or (iii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Nothing in this Agreement requires Executive to obtain prior authorization from
the Company or Concho before engaging in any conduct described in this
paragraph, or to notify the Company or Concho that Executive has engaged in any
such conduct. For the avoidance of doubt, Executive’s engaging in the conduct
permitted by Section 3 of this Agreement shall not be deemed a violation of this
Agreement.

4.    Non-Solicitation.

(a)    In consideration, and as a condition, of: (i) Executive’s continued
employment in which the Company will provide Confidential Information to
Executive; and (ii) Executive’s receipt and retention of the payments and
benefits set forth in the Change of Control Agreements, Executive voluntarily
agrees to the terms set forth in this Agreement.

(b)    Executive agrees that for the entire period between the Closing Date and
the date that is 12 months after the Closing Date (such period, the “Non-Solicit
Period”), Executive shall not, directly or indirectly, as principal, agent,
independent contractor, consultant, director, officer, employee, employer,
advisor, stockholder, partner or in any other individual or representative
capacity whatsoever, either for Executive’s own benefit or for the benefit of
any other person or entity:

(i)    hire, contract or solicit for employment or a contractual relationship or
attempt any of the foregoing with respect to any employee, former employee,
contractor or former contractor (who was employed or retained by either Company
or Concho during the 6 months preceding the Effective Date of this Agreement) of
Company or Concho about whom Executive had access to Confidential Information as
a result of Executive’s employment with Company;

(ii)    induce or otherwise counsel, advise, or encourage any employee or
contractor of Company or Concho, about whom Executive had access to Confidential
Information as a result of Executive’s employment with Company, to leave the
employment of Concho or terminate the contractor’s relationship with Concho; or

(iii)    call upon, solicit, divert or take away, any customer or vendor (who
was a customer or vendor during the period between the 12 months preceding the
Effective Date of this Agreement and the date that is 12 months after the
Closing Date) of Company or Concho for whom Executive provided services on
behalf of Company or about whom Executive had access to Confidential Information
as a result of Executive’s employment with Company; or

(iv)    solicit to use or use any Concho employee to provide services
(including, but not limited to, administrative, accounting, information
technology, or human resources) to assist Executive, or those acting on
Executive’s behalf, in the opening or operating of any non-Concho office
location or in the conducting or operating of any non-Concho business.

 

3



--------------------------------------------------------------------------------

5.    Non-Disclosure / Non-Compete / Non-Solicit Payment.

(a)    In addition to the Company providing Confidential Information and
Executive’s receipt and retention of the payments and benefits set forth in the
Change of Control Agreements, in consideration of the Executive’s
non-disclosure, non-competition and non-solicitation obligations, Concho will
pay Executive $425,000.00 (the “Non-Disclosure / Non-Compete / Non-Solicit
Payment”) in a single payment within 30 business days after the Effective Date.

(b)    Executive shall be responsible for the payment of all taxes or
assessments incurred by or to be charged against Executive as a result of the
Non-Disclosure / Non-Compete / Non-Solicit Payment. Concho will not withhold any
employment taxes from payments to Executive under this Agreement.

6.    Tolling. If Executive is found to have breached any promise made in
Sections 1 or 4 of this Agreement, the Non-Compete or Non-Solicit Period (as
applicable) of this Agreement shall be extended by one month for each month in
which Executive was in breach so Company and/or Concho has the benefit of the
entire Non-Compete or Non-Solicit Period.

7.    Severability. The covenants in this Agreement, and each provision and
portion hereof, are severable and separate, and the unenforceability of any
specific covenant (or portion thereof) shall not affect the provisions of any
other covenant (or portion thereof). Moreover, in the event any court of
competent jurisdiction shall determine that the scope, time or territorial
restrictions set forth are unreasonable, then it is the intention of the parties
that such restrictions be enforced to the fullest extent that such court deems
reasonable, and this Agreement shall thereby be reformed. By agreeing to this
contractual modification prospectively, Executive, Company and Concho intend to
make this provision enforceable under the law or laws of all applicable States
so that this Agreement as prospectively modified shall remain in full force and
effect and shall not be rendered void or illegal.

8.    Remedies. Because of the difficulty of measuring economic losses to the
Company or Concho as a result of a breach or threatened breach of the covenants
set forth in this Agreement, and because of the immediate and irreparable damage
that would be caused to the Company or Concho for which it would have no other
adequate remedy, the Company or Concho shall be entitled to enforce the
foregoing covenants, in the event of a breach or threatened breach, by
injunctions and restraining orders from any court of competent jurisdiction,
without the necessity of showing any actual damages or that money damages would
not afford an adequate remedy, and without the necessity of posting any bond or
other security. The aforementioned remedies shall not be the Company or Concho’s
exclusive remedies for a breach but instead shall be in addition to all other
rights and remedies available to the Company, Concho, or their successors at law
and equity.

9.    Employment with Company. Nothing in this Agreement alters the current
nature of Executive’s employment with Company, as either Executive or the
Company may terminate Executive’s employment with the Company at any time and
for any reason not prohibited by law, whether with or without notice.

10.    Non-Disparagement. During and after Executive’s provision of services to
Company and following termination of this Agreement, Executive agrees not to
disparage, either orally or in writing, Company or Concho businesses, products,
services or practices, or any of Concho’s directors, officers or employees.

11.    Applicable Law; Submission to Jurisdiction; Attorneys’ Fees.

(a)    This Agreement shall in all respects be construed exclusively according
to the laws of the State of Texas without regard to its conflict of laws
principles that would result in the application of the laws of another
jurisdiction.

(b)    With respect to any claim or dispute related to or arising under this
Agreement, the parties hereby consent to the exclusive jurisdiction, forum and
venue of the state and federal courts, as applicable, located in Midland, Texas.

 

4



--------------------------------------------------------------------------------

(c)    In the event of any litigation or other proceeding in connection with
this Agreement, the prevailing party shall be entitled to recover its reasonable
attorney’s fees and costs incurred from the other party, in addition to any
damages awarded; provided, that the determination of which party is the
prevailing party shall be determined by the totality of the circumstances
(including the amount of the claim relative to the amount of the award);
therefore, the prevailing party may or may not be the party in whose favor
judgment was entered.

12.    WAIVER OF JURY TRIAL. Executive, Company and Concho irrevocably waive to
the fullest extent permitted by law any and all right to a jury in any action,
suit or other legal proceeding based upon, arising out of or related to this
Agreement.

13.    Disclosure of Ownership or Financial Relationship. Executive agrees to
disclose on Schedule A attached hereto:

(a)    Any rights or interest Executive owns, directly or indirectly, in lands,
minerals or other oil, gas or mineral properties.

(b)    Any interest in, position in, or financial relationship with, any
supplier, customer or competitor of Concho (except for an investment in publicly
traded securities).

Executive agrees to update or reaffirm the attached Schedule A by written notice
to Concho upon request, or at any time Executive acquires, directly or
indirectly, any interest, position or relationship as described above.

14.    Entire Agreement. This Agreement and the Change of Control Agreements
contain the entire agreement of the parties with respect to the matters covered
in this Agreement and supersede all prior and contemporaneous agreements and
understandings, oral or written, between the parties hereto concerning the
subject matter hereof; provided, however, this Agreement shall complement and be
in addition to (and not replace) any and all other agreements between the
Company and Executive that create obligations for Executive with respect to
confidentiality, non-disclosure, non-competition or non-solicitation. Further,
the obligations created for Executive by this Agreement are in addition to all
other statutory and common law obligations, including all such obligations with
respect to the protection of trade secrets and non-use or non-disclosure of
Confidential Information.

15.    Amendment. This Agreement may be amended only by a written instrument
executed by the parties hereto.

16.    Waiver of Breach. Any waiver of this Agreement must be executed by the
party to be bound by such waiver. No waiver by either party hereto of a breach
of any provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provision or condition at the same or any
subsequent time. The failure of either party hereto to take any action by reason
of any breach will not deprive such party of the right to take action at any
time while such breach continues.

17.    Assignment. This Agreement is personal to Executive, and neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Executive. The Company may assign this Agreement and
its rights hereunder without Executive’s consent to any successor (whether by
merger, purchase or otherwise) to all or substantially all of the equity, assets
or businesses of the Company. Upon such assignment, all references to the
Company in this Agreement shall include such successor and its affiliates for
all purposes in this Agreement. It is specifically contemplated that Company
will assign any rights under this Agreement to Concho following the Closing
Date.

18.    Notices. Any notice or other communication required to be given hereunder
shall be deemed to have been properly given or delivered when delivered
personally or three (3) days after being sent by first class mail with all
postage and charges prepaid and addressed as provided below. Any party may
change its address by notifying the others in writing of his or its new address.

 

5



--------------------------------------------------------------------------------

19.    Counterparts. This Agreement may be executed in any number of
counterparts, including by electronic mail or facsimile, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument. Each counterpart may consist of
a copy hereof containing multiple signature pages, each signed by one party, but
together signed by both parties hereto.

20.    Executive’s Acknowledgments. Executive acknowledges that this Agreement
is reasonable in all respects, and Executive enters into this Agreement
knowingly and voluntarily. Executive further acknowledges that nothing in this
Agreement shall be deemed to alter Executive’s obligations associated with
compliance with applicable laws and policies of Concho related to Executive’s
service on the board of directors of Concho Resources Inc.

21.    Title and Headings; References; Construction. Titles and headings to
Sections hereof are for the purpose of reference only and shall in no way limit,
define or otherwise affect the provisions hereof. Unless the context requires
otherwise, all references in this Agreement to an agreement, instrument or other
document shall be deemed to refer to such agreement, instrument or other
document as amended, supplemented, modified and restated from time to time to
the extent permitted by the provisions thereof. The words “hereof”, “hereunder”
and other compounds of the word “here” shall refer to the entire Agreement, and
not to any particular provision hereof. Wherever the context so requires, the
masculine gender includes the feminine or neuter, and the singular number
includes the plural and conversely. The use of the word “including” in this
Agreement, following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation”,
“but not limited to”, or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter. The word “or” is not exclusive. Neither this
Agreement nor any uncertainty or ambiguity in this Agreement shall be construed
or resolved against any party hereto, whether under any rule of construction or
otherwise. On the contrary, this Agreement has been reviewed by each of the
parties hereto and shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of the parties hereto.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive, the Company and Concho each have caused this
Agreement to be executed and effective as of the Effective Date.

 

STEVEN GRAY

/s/ Steven Gray

Steven Gray

 

RSP PERMIAN, INC. By:  

/s/ James E. Mutrie

Name:   James E. Mutrie Title:   General Counsel and Vice President

 

CONCHO RESOURCES INC. By:  

/s/ Travis L. Counts

Name:   Travis L. Counts Title:   Senior Vice President, General
Counsel and Corporate Secretary



--------------------------------------------------------------------------------

SCHEDULE A

[Redacted]